IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10721
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

                   LORENZO SANTA ANA-VALDESPINO,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:00-CR-20-1-Y
                         --------------------
                             April 4, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lorenzo Santa Ana-Valdespino appeals the upward-departure

sentence imposed by the district court following his guilty-plea

conviction for illegal reentry into the United States, in violation

of 8 U.S.C. § 1326.    He argues that the court’s imposition of the

statutory maximum sentence “effectively nullified” his acceptance-

of-responsibility adjustment and did not “take into account either

[his]    cooperation   with   the   government     or   the   mitigating

circumstances of his childhood and personal history.”



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 00-10721
                                          -2-

     Our review of the record and the arguments and authorities

convinces     us   that   no    reversible          error    was   committed.        Ana-

Valdespino fails to cite any authority indicating that the district

court   was    required        to    apply      a    three-level      acceptance      of

responsibility adjustment from the statutory maximum sentence, and

the record reflects that the district court did consider mitigating

circumstances surrounding the case.

     While the sentence imposed in this case was two and one-half

times   the    recommended          Guideline       range,    this   result     is   not

unreasonable in light of the evidence of numerous instances of past

criminal conduct, which were not considered in the criminal history

calculation, and the overwhelming likelihood that Ana-Valdespino

would return to a similar course of behavior.                        Accordingly, on

this record, the extent of the district court’s departure was

reasonable and not an abuse of discretion.                    See United States v.

Route, 104 F.3d 59, 64 (5th Cir. 1997).

     The judgment of the district court is AFFIRMED.